Citation Nr: 1747486	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

 1. Entitlement to an initial compensable rating for residuals of a right fifth finger fracture.  

 2. Entitlement to service connection for a left knee disorder (claimed as swelling of the left knee).
 
 3. Entitlement to service connection for a right knee disorder (claimed as swelling of the right knee).

 4. Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the appeal has since been assumed by the RO in Atlanta, Georgia.  

As a matter of background, the claims on appeal previously came before the Board in July 2015, at which time they were remanded for additional development.  As is discussed in more detail below, the Board is satisfied that VA has completed the ordered development, and the claims appropriately returned to the Board at this time.

In its July 2015 remand, the Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  That issue was subsequently granted in a July 2016 rating decision.  As such, that issue is no longer before the Board.  


FINDINGS OF FACT

1. The Veteran's residuals of a right fifth (small) finger of the right hand do not result in limitation of motion of that digit, and affect only the proximal interphalangeal joint; it does not affect motion of the other digits.  

2. The Veteran does not have a presently diagnosed left knee disability which can be attributed to any in-service event.

3. The Veteran does not have a presently diagnosed right knee disability which can be attributed to any in-service event.

4. The evidence of record does not show that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a right fifth finger fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2016).  

2. The criteria for service connection of a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for service connection of a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4. The criteria for a 10 percent rating based on multiple noncompensable service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in August 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, and statements from the Veteran and his representative.  

The Board observes that the issues of entitlement to service connection for a right and left knee disorder, and an increased disability rating for residuals of a right fifth finger fracture were previously remanded so that the Veteran could be afforded a VA examination in connection with those claims.  The ordered examination was scheduled for January 14, 2016.  Notice of that examination date was sent to the Veteran at his present address, as well as his representative.  That notice was not returned as undeliverable, neither has any subsequent correspondence sent to that address been returned to VA.  Unfortunately, the Veteran failed to appear for that examination, and to date, he has not provided any reason for why that examination was missed, or a request to reschedule that examination.  

Here, the Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). Accordingly, the Board finds that VA's duty to assist with respect to obtaining the VA examinations as ordered in its prior remand has been met. 38 C.F.R. § 3.159 (c)(4).

Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Rating

The Veteran is presently service-connected for residuals of a right fifth (small) finger fracture, with a noncompensable rating effective June 7, 2010.  He asserts he is entitled to a compensable rating.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disability presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's right fifth finger disability is presently rated under Diagnostic Code 5227, which compensates for ankylosis of individual digits.  Under the applicable diagnostic criteria, unfavorable or favorable ankylosis of the ring or little finger is afforded a noncompensable rating, regardless of whether it is located on the dominant or non-dominant hand.  Under that Diagnostic Code, the Board must also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for limitation of motion of other digits, or interference with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227 (2016).  For the little finger, the metacarpophalangeal joint has a range of flexion of 0 to 90 degrees.  Id., note 1.  

Also applicable in the present case is Diagnostic Code 5230, which compensates for limitation of motion of the ring or little finger.  Under such diagnostic criteria, any limitation of motion, regardless of severity, of either the ring or little finger, on either the dominant or non-dominant hand, is assigned a non-compensable rating.  38 C.F.R. § 4.71a, DC 5230.

Ankylosis of multiple digits, either favorable or unfavorable, is compensated under Diagnostic Codes 5216-5223, but as discussed below, the evidence does not show any such applicable pathology.  

After a review of all available evidence of record, the Board finds that a compensable rating should not be assigned at this time.  

A September 2010 VA vocational rehabilitation note indicated complete use of the hands and fingers.  

The Veteran was afforded a VA examination in connection with his service connection claim in May 2011.  At that time, the examiner documented mild swelling of the proximal interphalangeal joint of the fifth finger.  No tenderness or instability was found.  Proximal interphalangeal flexion was complete 0 to 90 degrees.  He had good grip strength and normal sensation.  No crepitus was felt.  Repetitive activity did not make any changes to the findings.  The examiner diagnosed mild osteoarthritis in the proximal interphalangeal joint.  At that point in time, the Veteran reported that he usually developed some pain in the joint, which may happen 4 or 5 times a month, usually lasting 4 or 5 minutes in duration.  He stated when he moves the joint he can hear a pop.  He also reported that when he experiences pain, he rubs the skin and the pain goes away.  He did not report taking any pain medications for the condition, and denied any other problems using the right hand.  He was able to write without interference.  He was able to drive a car.  The examiner stated that his condition did not affect his occupation or daily activities.  

A March 20, 2014, VA primary care note indicated a history of bilateral hand pains, especially in the right index finger, which the examining physician attributed to arthralgia, currently undergoing home remedy of over the counter pain medication.  The examiner instructed the Veteran to return if it did not resolve.  There is no further indication that the Veteran continued to experience such pain in his hands, and no indication that this incident was in any way related to his mild osteoarthritis in the proximal interphalangeal joint of the right fifth finger.  The Board did request that the Veteran be afforded a new examination due to these findings, but as discussed above, the Veteran failed to appear for that examination.  

In sum, the evidence suggests that the Veteran's residuals of a right little finger fracture affect his right little finger only, and do not result in any limitation of motion of any other digits.  Thus, under the diagnostic criteria, the maximum rating available for either limitation of motion or ankylosis is a noncompensable rating.  

The Board has considered, because the Veteran has a diagnosis of mild osteoarthritis of the proximal interphalangeal joint of the right fifth finger, whether a compensable rating should be assigned under Diagnostic Code 5003, which compensates for degenerative arthritis when limitation of motion is noncompensable, but finds that such a rating is not appropriate as the Veteran's osteoarthritis only affects a single joint, and a compensable rating under that Diagnostic Code requires x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Service Connection

The Veteran seeks service connection for a right and left knee disorder, claimed as right and left knee swelling.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should not be granted for either knee disorder.

At the outset, the Board notes that the Veteran's service treatment records do not document any incident, injury or illness to which his claimed knee disability may be linked.  Nonetheless, in its 2015 remand, the Board accepted the Veteran's lay report of an injury during service where he fell down the steps causing a knee injury.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board has conceded an in-service knee injury.

Whether the Veteran has a presently diagnosed knee disability in either knee is unclear.  VA treatment records document multiple complaints of knee pain as well as "giving way" in both knees.  For example, a March 2013 treatment record included complaints of the right knee giving out.  Likewise, a June 2013 VA treatment report noted a complaint of the left knee giving out.  Various records document complaints of pain and swelling.  The Board also notes a November 20, 2012 VA treatment report indicates the right knee giving way.  However, a February 2013 MRI report indicated a normal knee.   None of the records which document the Veteran's reported symptoms provide a confirmed diagnosis associated with those complaints.  The Board does observe that several records reflect a possible prior diagnosis of "arthrosis of the knee," possibly linked to the November 20, 2012, complaints, but do not specify to which knee that unconfirmed diagnosis is attributed.   

In light of the unclear diagnoses of record for the right and left knee, the Board remanded this claim in 2015 so that a VA examination could be obtained, and a diagnosis confirmed.  As discussed above, the Veteran failed to appear for that examination, as it was scheduled.  Thus, the Board can only conclude that the Veteran does not have a confirmed diagnosis of a knee disability in either the right or left knee.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain itself is not a disability for VA purposes).

Further, even presuming that the unconfirmed diagnosis of osteoarthrosis of the knee could be attributed to either a single or both knees, there exists no evidence in the record which would etiologically link that diagnosis to the Veteran's in-service knee injury.  Again, the Board remanded this claim so that an examination could be obtained and an etiology opinion rendered, but the Veteran failed to attend the examination.  Neither has the Veteran provided any private etiological opinions which would sway the Board's analysis in either way.  Essentially, there exists no evidence that any knee disability, if it exists, is related to an incident of active service.  As such, the claims must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

10 Percent Rating Under 38 C.F.R. § 3.324

Finally, the Veteran seeks a compensable 10 percent rating based on multiple, non-compensable disabilities.  

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2016).  

The Board finds that this claim should be denied.  

The Veteran is presently service connected for residuals of surgery to address small bowel adhesion; appendectomy with residual surgical scar; residuals of right fifth (small) finger fracture); and bilateral hearing loss.  All four service-connected disabilities are rated as noncompensable.  

The Board has reviewed the evidence of record, but finds that none of his service-connected disabilities clearly interfere with normal employability.  

For example, a September 2010 VA vocational rehabilitation note indicated physical limitation with standing and walking, stooping and kneeling, climbing and balance, lifting and carrying, sitting, bending, and use of feet, but stated that his hands and fingers do not hinder his employability.  The Veteran's August 2010 audio examination showed normal to mild high frequency hearing loss in the right ear, and hearing loss in the left ear, but did not indicate that this would interfere with ability to obtain and maintain employment.  Rather, hearing protection was advised with hazardous noise exposure, as well as annual hearing evaluations suggested.  A scar evaluation, also conducted in August 2010 showed an abdominal scar of less than 6 square inches which was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, no keloid formation, and was determined to cause no other disabling effects.  The examiner stated that it would cause no effects on usual daily activities.  As discussed above, the Veteran's most recent examination of his little finger injury causes no interference with daily activities.  

Essentially, the Board finds that there are no significant effects on his ability to obtain and maintain employment, as caused by his service-connected disabilities.  Rather, a review of the medical evidence of record indicates that his various non-service-connected such as his low back and knee disorders may preclude work, but because they are non-service-connected, they would not provide for a compensable rating under 38 C.F.R. § 3.324.  Thus, the claim must be denied.   



ORDER

A compensable rating for residuals of a right fifth finger fracture is denied.  

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

A 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


